                   Case 2:18-cv-00868-JHS Document 19-2 Filed 03/13/19 Page 1 of 2

                                                                                               Joseph Bahgat <joe@privacyfirm.law>



Activity in Case 2:18­cv­00868­JHS STRIKE 3 HOLDINGS, LLC v. BORDLEY Order on
Motion to Compel 
4 messages

ecf_paed@paed.uscourts.gov <ecf_paed@paed.uscourts.gov>                                                    Tue, Feb 26, 2019 at 3:33 PM
To: paedmail@paed.uscourts.gov


 This is an automatic e­mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e­mail because
 the mail box is unattended.  
 ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
 parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
 receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
 download a copy of each document during this first viewing. However, if the referenced document is a transcript, the free
 copy and 30 page limit do not apply.

                                                     United States District Court

                                                  Eastern District of Pennsylvania

 Notice of Electronic Filing  
  
 The following transaction was entered on 2/26/2019 at 3:33 PM EST and filed on 2/26/2019  
 Case Name:           STRIKE 3 HOLDINGS, LLC v. BORDLEY
 Case Number:         2:18­cv­00868­JHS
 Filer:
 Document Number: 18

 Docket Text:  
 ORDER THAT PLAINTIFF'S MOTON TO COMPEL (DOC. NO. [17]) IS GRANTED AS OUTLINED
 HEREIN. SIGNED BY HONORABLE JOEL H. SLOMSKY ON 2/26/2019.2/26/2019 ENTERED AND
 COPIES E­MAILED.(amas)
  
 2:18­cv­00868­JHS Notice has been electronically mailed to: 
  
 ANDREW W. BONEKEMPER     abonekemper@foxrothschild.com, amitchell@foxrothschild.com 
  
 WILLIAM CHRISTIAN MOFFITT     cmoffitt@foxrothschild.com, amitchell@foxrothschild.com, cbickel@foxrothschild.com,
 lcallow@foxrothschild.com 
  
 JOSEPH A. BAHGAT     joe@privacyfirm.law, 2964478420@filings.docketbird.com, ecf­49c532b980fe@ecf.pacerpro.com 
  
 2:18­cv­00868­JHS Notice will not be electronically mailed to: 

 The following document(s) are associated with this transaction:

  Document description:Main Document  
  Original filename:n/a 
  Electronic document Stamp: 
  [STAMP dcecfStamp_ID=1001600548 [Date=2/26/2019] [FileNumber=16056063­ 
  0] [1ec2e581dc6155b2ac5bb2f91697e571255aa7ae259db871e8b7083a22391116ba 
  c582c6994c2b9f84e976ee7dde8db00d98517aed3545aea8a1bfde8cf05cb4]] 


joseph a. bahgat <joe@privacyfirm.law>                                                                   Mon, Mar 11, 2019 at 12:56 PM
To: Andrew Bonekemper <abonekemper@foxrothschild.com>

 Drew, I was under the impression that you were going to withdraw your motion for sanctions after my client provided the hard
 drives. I was unaware that you were still waiting on supplemental answers to interrogatories. Is that still the case or do you have
 everything now?
  
   
                        Case 2:18-cv-00868-JHS Document 19-2 Filed 03/13/19 Page 2 of 2
                   joseph a. bahgat 
                   Internet + IP Litigation Attorney at  The Privacy Firm PC


                   A  1701 Walnut Street #70354 • P.O. Box 37635
                   Philadelphia PA 19101­0635
                   P +1 215­995­5001 E joe@privacyfirm.law 
                   W https://privacyfirm.law 




     Latest blog post: Should U.S. small/medium business owners be freaked out about
     G.D.P.R.?
   
  Why is this email five sentences or less? http://five.sentenc.es 
   
  P.S. Drowning in email? I use SaneBox to keep my Inbox clean https://prv.ac/SaneB0x
 [Quoted text hidden]



Bonekemper, Andrew W. <ABonekemper@foxrothschild.com>                                                      Tue, Mar 12, 2019 at 9:17 AM
To: "joseph a. bahgat" <joe@privacyfirm.law>

  
  

 Joe, we are wai ng for supplemental responses as outlined in the October le er, and again in the mo on.  And the sanc ons
 piece was for the cost of Mr. Bordley’s no‑show, not the related to the supplemental responses.

  

 Andrew Bonekemper 
 Andrew Bonekemper 
 Partner 
 Fox Rothschild LLP  
 Fox Rothschild LLP
 (610) 397‑7976

   Before printing, think of your responsibility and commitment with the environment
 [Quoted text hidden]
  
  
 This email contains information that may be confidential and/or privileged. If you are not the intended recipient, or the employee or
 agent authorized to receive for the intended recipient, you may not copy, disclose or use any contents in this email. If you have
 received this email in error, please immediately notify the sender at Fox Rothschild LLP by replying to this email and delete the
 original and reply emails. Thank you.


joseph a. bahgat <joe@privacyfirm.law>                                                                     Tue, Mar 12, 2019 at 9:31 AM
To: "Bonekemper, Andrew W." <ABonekemper@foxrothschild.com>

 The sanctions cost is outrageous—no vendor can get away with charging that much to just show up for a "house call." Had I known
 you weren't going to withdraw the motion I would have filed an opposition. Now I have to file a motion for reconsideration.
 [Quoted text hidden]
